Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 1 of 10 PageID #: 3087




            EXHIBIT E
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 2 of 10 PageID #: 3088
                                                     Bureau of Prisons
                                                      Health Services
                                                     Clinical Encounter
Inmate Name: WEINGARTEN, ISRAEL                                                                Reg #: 76830-053
Date of Birth: 02/24/1950                             Sex:      M   Race: WHITE                Facility: FTD
Encounter Date: 02/27/2020 09:13                      Provider: Sood, Ravi MD                  Unit:     P01


Chronic Care - Chronic Care Clinic encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Sood, Ravi MD
       Chief Complaint: Urinary Problem
       Subjective: The patient is 70 years old male. He presents to the chronic care clinic for routine follow up,
                    and renewal of his medications.

                        He states as follows

                        He was incarcerated on 10/06/2008. He has been at FCI FTD since 11/24/2034. He
                        anticipates his release in 08/2021.

                        Medical issues

                        History as of 14 day evaluation: he has chronic neurogenic bladder, intermittent urinary
                        retention doing self urinary bladder catheterization 4 times/day, recurrent UTI, prostate
                        enlargement for 11 years; High PSA; he had Urologist consultation on 07/06/2017- elevated
                        PSA/decline prostate biopsy, neurogenic bladder, urinary retention, BPH; in the interim: he
                        has CT abdomen and pelvis on 12/12/2017- extensive urinary bladder calculi, diffuse urinary
                        bladder wall thickening suggesting chronic outflow tract obstruction versus cystitis, prostatic
                        enlargement small bilateral fat containing inguinal hernia; he does self urinary bladder
                        catheterization; no dysuria

                        In the interim: he was seen by the Urologist on 09/27/2018 - high elevated PSA is not a
                        concern to him and he does not desire treatment; retroperitoneal US as of 02/08/2019- large
                        urinary bladder base mass and posterior calcifications, right mid kidney indeterminate lesion,
                        no hydronephrosis; he was followed by the Urologist on 11/07/2019( done well with the
                        regimen, will continue it): his urinary symptomatology persists; no new symptoms or
                        worsening of it; he does urinary bladder self catherization with no difficult

                        02/19/2020
                        PSA 7.1 H

                        Continued on to kidney disease section
       Pain:            Not Applicable
    COMPLAINT 2                  Provider: Sood, Ravi MD
       Chief Complaint: Kidney Disease
       Subjective: Continued from the Urinary problem section

                        Today, his BP is in normotensive range

                        Hyperlipidemia/ 10 years CV risk as of 02/19/2002 is 12.8%, HDL 49, LDL 61; intolerant to all
                        statin; on Zetia

                        CKD-3; proteinuria (Urine microAlb/Cr as of 02/19/2020is 91 H)

                        02/19/2020
                        S Cr. 1.49, GFR 47
                        BUN 24
                        SK WNL

Generated 02/27/2020 12:07 by Sood, Ravi MD              Bureau of Prisons - FTD                                     Page 1 of 9
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 3 of 10 PageID #: 3089
Inmate Name: WEINGARTEN, ISRAEL                                                                 Reg #: 76830-053
Date of Birth: 02/24/1950                              Sex:      M   Race: WHITE                Facility: FTD
Encounter Date: 02/27/2020 09:13                       Provider: Sood, Ravi MD                  Unit:     P01

                        08/20/2019
                        S Cr. 1.65, GFR 42
                        BUN 30
                        SK WNL

                        Chronic gout (high Uric acid, history of renal stones, CKD-3, intermittent painful swelling of
                        proximal PIP joints of right hand - presently, in remission); he observes dietary modifications;
                        on renal dose of allopurinol: in the interim: he is not compliant with medication, which he
                        attributes to that it increase uric acid level; he is being apprised of the side effects of
                        allopurinol, but he does not want to take allopurinol

                        08/20/2019
                        Uric acid 10.0

                        11/28/2018
                        Uric acid 7.9

                        04/03/2018
                        High PTH, normal calcium- 9.6

                        Hypo-vitamin D

                        Skin lesion upper back - had dermatologist consultation and shave biopsy of this skin lesion
                        on 06/01/2018; pathology result as of 06/01/2018 - pigmented seborrheic keratosis; he was
                        seen by the dermatologist for another itchy skin lesion upper back in midline inter-scapular
                        region, and had biopsy of it on 09/28/2019 - biopsy result as of 09/28/2019: seborrheic
                        keratosis; in the interim: no problems - no evidence of local recurrence

                        Continued on to other problem section
       Pain:            Not Applicable
    COMPLAINT 3                  Provider: Sood, Ravi MD
       Chief Complaint: Other Problem
       Subjective: Continued from the urinary problem section

                        Bilateral inguinal hernias; he had surgery consultation on 05/31/2017- no clinical significant
                        hernia

                        Low folic acid; B12 as of 04/03/2018 WNL

                        Chronic numbness both lower extremities - he states he had nerve study in 2015 and was
                        diagnosed with polyneuropathy of lower extremities; I don't see its report on BEMR; he does
                        not know the details of nerve study- unaware of the facility where it was done: in the interim:
                        symptomatology is in remission

                        Chronic MH or behavioral problems: sex offender; he had no suicidal attempts or MH related
                        ER or hospital admission; presently, his mood, energy, and sleep are okay; he has no
                        thoughts to hurt self or others; he does not ruminate

                        Had Neurologist consultation on 08/09/2019- mild cognitive impairment, add B12, B6

                        Chronic intermittent discomfort back of right testis for few years; testicular US as 03/23/2017 -
                        small left hydrocele, no intra-testicular mass or epididymitis, fluid in right inguinal canal -
                        nonspecific - recommended CT pelvis-had MRI of abdomen and pelvis on 05/29/2019

                        S/P tonsillitis as child hood: post surgery: no problems

                        Family history: non-contributory/Smoked cigarettes: none

Generated 02/27/2020 12:07 by Sood, Ravi MD              Bureau of Prisons - FTD                                     Page 2 of 9
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 4 of 10 PageID #: 3090
Inmate Name: WEINGARTEN, ISRAEL                                                               Reg #: 76830-053
Date of Birth: 02/24/1950                             Sex:      M   Race: WHITE               Facility: FTD
Encounter Date: 02/27/2020 09:13                      Provider: Sood, Ravi MD                 Unit:     P01

                        HIV, HBV, HCV, RPR are negative

                        Vision problems: wears bifocal glasses; NO: diplopia or glaucoma or sudden vision loss or eye
                        surgery

                        Sleep apnea: none; Hearing problem: none

                        PPD test as of 12/05/2019 is negative; he has no symptoms of active TB; he is being apprised
                        of the symptoms of active TB; CXR as of 03/10/2011 is negative

                        He was offered colonoscopy on 09/17/2019, which he refused for; today, again he refused to
                        undergo colonoscopy

                        04/27/2018
                        FOBT negative

                        Continued on to general section
       Pain:            Not Applicable
    COMPLAINT 4                  Provider: Sood, Ravi MD
       Chief Complaint: GENERAL
       Subjective: Continued from the other problem section

                        Medications; he is non compliant with statins due to intolerance to them; OTC medications:
                        none

                        Exercise: yes; Watchful of his diet: yes; Weight: 123 LLBS c.f. 121 LBS as of 03/03/2017. He
                        is being counseled for healthy lifestyle changes including weight reduction by cutting back on
                        calories.

                        His lab work up is reviewed with him

                        02/19/2020
                        S Cr. 1.49, GFR 47
                        BUN 24, S K WNL
                        CH 180, TG 49, HDL 61, LDL 109
                        PSA 7.1 H
                        FT4, TSH WNL
                        A1C 5.4
                        HB% , WBC, PLT WNL

                        03/06/2019
                        S Cr. LFT WNL
                        BUN 26
                        CH 243, TG 91, HDL 48, LDL 177
                        TSH WNL
                        A1C 5.6
                        HB% 15.3, WBC, PLT WNL

                        11/28/2018
                        Vitamin D 16.5
                        Uric acid 7.9
                        PSA 7.9 H
       Pain:            Not Applicable
Seen for clinic(s): General, Nephrology, Endocrine/Lipid
Added to clinic(s): Nephrology, Endocrine/Lipid



Generated 02/27/2020 12:07 by Sood, Ravi MD               Bureau of Prisons - FTD                                  Page 3 of 9
          Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 5 of 10 PageID #: 3091
Inmate Name: WEINGARTEN, ISRAEL                                                                     Reg #: 76830-053
Date of Birth: 02/24/1950                                 Sex:      M   Race: WHITE                 Facility: FTD
Encounter Date: 02/27/2020 09:13                          Provider: Sood, Ravi MD                   Unit:     P01

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit    Celsius Location                   Provider
    02/27/2020        10:00 FTD             98.4       36.9 Tympanic                   Sood, Ravi MD

Pulse:
     Date          Time              Rate Per Minute        Location                   Rhythm      Provider
     02/27/2020 10:00 FTD                           76      Radial                     Regular     Sood, Ravi MD
Respirations:
     Date                 Time                Rate Per Minute Provider
     02/27/2020           10:00 FTD                         16 Sood, Ravi MD
Blood Pressure:
     Date       Time              Value        Location        Position              Cuff Size     Provider
     02/27/2020 10:00 FTD         106/73       Left Arm        Sitting               Adult-large   Sood, Ravi MD
SaO2:
     Date             Time            Value(%) Air                         Provider
     02/27/2020       10:00 FTD             98 Room Air                    Sood, Ravi MD
Weight:
     Date            Time                 Lbs       Kg Waist Circum. Provider
     02/27/2020      10:00 FTD           123.0     55.8              Sood, Ravi MD

 ROS Comments
    ROS

    Constitutional Symptoms
    No: Anorexia, Easily Tired, Fever, Night Sweats, Unexplained Weight Loss

    Cardiovascular system

    No: Chest pain, Shortness of Breath, Orthopnea, Paroxysmal Nocturnal Dyspnea, Palpitation, Syncope, Claudication

    Gastrointestinal system

    No: Appetite Loss, Constipation, Diarrhea, Dysphagia, Hematemesis, Nausea, Vomiting, Odynophagia, Stools Black,
    Bleeding per Rectum

    Respiratory System

    No: Hemoptysis

    Psychiatry

    No: Mood-Down, Anxious, Panic Attacks, Sleep-Decreased, Energy-Decreased, Appetite-Decreased, Concentration-
    Decreased, Memory Impaired, Hallucinations-Auditory, Hallucinations-Command, Hallucinations-Visual, Hallucinations-
    Tactile, Hallucinations-Olfactory, Flashbacks, Suicide/Self-Harm Thoughts, Homicide/Other Harm Thoughts

    Endocrine system
    Non-contributory

Generated 02/27/2020 12:07 by Sood, Ravi MD                Bureau of Prisons - FTD                                     Page 4 of 9
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 6 of 10 PageID #: 3092
Inmate Name: WEINGARTEN, ISRAEL                                                           Reg #: 76830-053
Date of Birth: 02/24/1950                           Sex:      M   Race: WHITE             Facility: FTD
Encounter Date: 02/27/2020 09:13                    Provider: Sood, Ravi MD               Unit:     P01

 Exam Comments
    Examination:

    General: Affect: Pleasant, Cooperative; Appearance; Alert and Oriented x 3
    Nutrition: BMI 19.9

    Skin: No suspicious skin lesion

    Skin Biopsy site: no evidence of recurrence

    Head: General: Atraumatic/Normocephalic

    Eyes: General: Extraocular Movements Intact; Visual Fields: Normal Fields
    Conjunctiva and Sclera: No gross abnormality; Cornea and Lens: cataract
    Fundus Exam: retinopathy - limited examination

    Face: General: Symmetric
    Mouth: Tongue: No Lesion(s): Pharynx: No White Plaques

    Neck: General: Supple
    Thyroid: No: Nodule

    Pulmonary: Auscultation: Clear to Auscultation; No Crackles or Rhonchi

    Cardiovascular: Auscultation: Regular Rate and Rhythm (RRR), Normal S1 and S2
    No: M/R/G

    Vascular: No: Carotid Bruits, Abdominal Bruits, Jugular Venous Distension

    Peripheral Vascular: General: No: Varicosities, Non-Pitting Edema, Pitting Edema
    Lymphatics: No Regional Lymphadenopathy

    Abdomen: Inspection: No: Stigmata of Liver Disease
    Palpation: Soft; No Tenderness on Palpation, No Mass(es) or Hepato-Splenomegaly

    Neurologic: CN 2-12 Intact Grossly

    Mental Health: Posture: Upright; Grooming/Hygiene; Appropriate Grooming
    Affect: Appropriate; Speech/Language: Appropriate; Mood: Appropriate
    Thought Process: Goal Directed; Thought Content: Goal Directed; Recent Memory
    Appropriate; Remote Memory: Appropriate

    Musculoskeletal:

    Gait normal

    Presented to the clinic walking in no distress using no mechanical support such as cane

    Walk on toes and heels normal

    ROM full, Neurovascular functions intact in extremities

    Feet: Monofilament test is negative

Generated 02/27/2020 12:07 by Sood, Ravi MD           Bureau of Prisons - FTD                                Page 5 of 9
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 7 of 10 PageID #: 3093
Inmate Name: WEINGARTEN, ISRAEL                                                            Reg #: 76830-053
Date of Birth: 02/24/1950                            Sex:      M   Race: WHITE             Facility: FTD
Encounter Date: 02/27/2020 09:13                     Provider: Sood, Ravi MD               Unit:     P01

ASSESSMENT:

Unspecified Neurocognitive Disorder, R41.9 - Current
Retention of urine, unspecified, 788.20 - Current
Abnormal finding of blood chemistry, unspecified, R799 - Current
Abnormal finding of blood chemistry, unspecified, R799 - Current
Body mass index (BMI) 19 or less, adult, Z681 - Current
Chronic gout, unspecified, without tophus (tophi), M1A9XX0 - Current
Disorder of prostate, unspecified, N429 - Current
Folate deficiency anemia, D529 - Current
HCV Negative, Z1159-HCV - Current
Hyperlipidemia, unspecified, E785 - Current
Hyperparathyroidism, unspecified, E213 - Current
Negative Test: HIV, Human immunodeficiency virus, Z717 - Current
Vitamin B12 deficiency anemia, D519 - Current
Vitamin D deficiency, E559 - Current

PLAN:
Renew Medication Orders:
Rx#           Medication                                                                            Order Date
473670-FTD Allopurinol 100 MG Tab                                                                   02/27/2020 09:13
   Prescriber Order: Take one-half (1/2) tablet (50 MG) by mouth each morning x 180 day(s)
                       Indication: Chronic gout, unspecified, without tophus (tophi)
473671-FTD    Cyanocobalamin (Vit B-12) 1000 MCG Tab                                                02/27/2020 09:13
   Prescriber Order: Take one-half (1/2) tablet (500 MCG) by mouth each day x 180 day(s)
                       Indication: Folate deficiency anemia
473673-FTD    Ezetimibe 10 MG Tab                                                                   02/27/2020 09:13
   Prescriber Order: Take one tablet (10 MG) by mouth each morning x 180 day(s)
                       Indication: Hyperlipidemia, unspecified
473674-FTD    Finasteride 5 MG TAB                                                                  02/27/2020 09:13
   Prescriber Order: Take one tablet (5 MG) by mouth each day x 180 day(s)
                       Indication: Disorder of prostate, unspecified
473675-FTD       Folic Acid 1 MG Tab                                                                02/27/2020 09:13
   Prescriber Order:       Take one tablet (1 MG) by mouth each day x 180 day(s)
                       Indication: Folate deficiency anemia
472580-FTD    Cyanocobalamin (Vit B-12) 1000 MCG Tab                                                02/27/2020 09:13
   Prescriber Order: Take one-half (1/2) tablet (500 MCG) by mouth each day x 180 day(s)
                       Indication: Vitamin D deficiency
New Laboratory Requests:
   Details                                                Frequency              Due Date            Priority
   Lab Tests - Short List-General-CBC w/diff              One Time               01/25/2021 00:00    Routine
   Lab Tests - Short List-General-Lipid Profile
   Lab Tests - Short List-General-TSH
   Lab Tests - Short List-General-Hemoglobin A1C
Generated 02/27/2020 12:07 by Sood, Ravi MD            Bureau of Prisons - FTD                                  Page 6 of 9
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 8 of 10 PageID #: 3094
Inmate Name: WEINGARTEN, ISRAEL                                                                  Reg #: 76830-053
Date of Birth: 02/24/1950                              Sex:      M   Race: WHITE                 Facility: FTD
Encounter Date: 02/27/2020 09:13                       Provider: Sood, Ravi MD                   Unit:     P01

   Lab Tests - Short List-General-T4, Free
   Lab Tests-U-Uric Acid
   Lab Tests-V-Vitamin D, 25-Hydroxy
   Lab Tests - Short List-General-Microalbumin &
   Creatinine, Urine Random
   Lab Tests - Short List-General-Comprehensive
   Metabolic Profile (CMP)
   Lab Tests - Short List-General-CBC w/diff               One Time                  07/01/2020 00:00         Routine
   Lab Tests-P-PSA, Free
   Lab Tests - Short List-General-Hemoglobin A1C
   Lab Tests-P-PSA, Total
   Lab Tests-U-Uric Acid
   Lab Tests-V-Vitamin D, 25-Hydroxy
   Lab Tests - Short List-General-Comprehensive
   Metabolic Profile (CMP)
   Lab Tests-P-Parathyroid Hormone Intact (PTH)
New Consultation Requests:
  Consultation/Procedure                      Target Date Scheduled Target Date Priority                  Translator      Language
  Rheumatology                                04/21/2020 04/21/2020             Routine                   No
         Subtype:
            Initial Eval
         Reason for Request:
               The patient is 70 years old male

               Chronic gout (high Uric acid, history of renal stones, CKD-3, intermittent painful swelling of proximal PIP
               joints of right hand - presently, in remission); he observes dietary modifications; on renal dose of allopurinol:
               in the interim: he is not compliant with medication, which he attributes to that it increase uric acid level; he is
               being apprised of the side effects of allopurinol, but he does not want to take allopurinol

               08/20/2019
               Uric acid 10.0

               11/28/2018
               Uric acid 7.9

               04/03/2018
               High PTH, normal calcium- 9.6

               Hypo-vitamin D

               CKD-3; proteinuria (Urine microAlb/Cr as of 02/19/2020is 91 H)

               02/19/2020
               S Cr. 1.49, GFR 47
               BUN 24
               SK WNL

             08/20/2019
             S Cr. 1.65, GFR 42
             BUN 30
             SK WNL
         Provisional Diagnosis:
               Chronic gout
Generated 02/27/2020 12:07 by Sood, Ravi MD               Bureau of Prisons - FTD                                       Page 7 of 9
         Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 9 of 10 PageID #: 3095
Inmate Name: WEINGARTEN, ISRAEL                                                               Reg #: 76830-053
Date of Birth: 02/24/1950                            Sex:      M   Race: WHITE                Facility: FTD
Encounter Date: 02/27/2020 09:13                     Provider: Sood, Ravi MD                  Unit:     P01

New Non-Medication Orders:
Order                   Frequency                  Duration           Details                              Ordered By
Fecal Occult Blood      One Time                                      Start on 03/16/2020                  Sood, Ravi MD
                   Order Date:                02/27/2020
Fecal Occult Blood        One Time                                    start on 01/25/2021                  Sood, Ravi MD
                       Order Date:            02/27/2020
Schedule:
    Activity                                               Date Scheduled        Scheduled Provider
    Follow-up                                              07/20/2020 00:00 Physician 04
    Chronic Care Visit                                     02/12/2021 00:00 Physician 04
Disposition:
    Follow-up at Sick Call as Needed
    Return Immediately if Condition Worsens
    Follow-up in 1 Year

Other:
    Plan of care
    Care level 2
    Non compliant with statin, and allopurinol- does not want to take it as he feels it increases uric acid level
    High PSA/chronic neurogenic bladder; decline prostate biopsy; CT abdomen x 12/12/2017- extensive urinary bladder
    calculi, diffuse urinary bladder wall thickening suggesting chronic outflow tract obstruction versus cystitis, prostatic
    enlargement small bilateral fat containing inguinal hernia; last Urologist consultation on 11/07/2019: continue current
    treatment
    CKD-3; proteinuria: plenty of fluids, restrict sodium/sugar intake: clinical and laboratory monitoring
    Hyperlipidemia; intolerant to statins, bile sequestrents: healthy lifestyle zetia to continue
    Gout - history of pain /swellingPIP joints; high Uric acid/no skin tophi; CKD -3, history of renal stones; x-ray both hands
    as of 08/15/2018- OA; does not want to take allopurinol: follow up with rheumatologist, dietary modifications
    Hypo-Vitamin D: sun exposure, dietary modifications,
    S/P biopsy of skin lesion- seborrheic keratosis: it is in remission
    Bilateral small reducible inguinal hernias; activity restriction, scrotal support
    Chronic numbness both lower extremities: feet care
    Folate deficiency anemia: Folate to continue
    Chronic MH or behavioral problems: sex offender: referred to psychology for CBT
    Mild cognitive impairment as per Neurologist consultation: PO B12 to continue 08/09/2019
    S/P tonsillectomy as child hood: post surgery: no problems
    Suspicious skin lesions- biopsy seborrheic keratitis: follow up with dermatologist
    Family history: non-contributory/Smoked cigarettes: none
    HIV, HCV, HBV, RPR negative
    Vision problems: follow up with optometrist
    Sleep apnea: none; Hearing problem: none
    PPD test as of 12/05/2019 is negative; CXR as of 03/10/2011 is negative
    Healthy lifestyle changes (regular exercise, dietary modifications: restrict calories, saturated fat, sugar/sodium, and
    simple carbohydrates intake)
    Mindful awareness or meditation
    Yoga
    Follow up lab work up

Patient Education Topics:
    Date Initiated Format                         Handout/Topic                               Provider               Outcome
    02/27/2020     Counseling                     Access to Care                              Sood, Ravi             Verbalizes
                                                                                                                     Understanding
Generated 02/27/2020 12:07 by Sood, Ravi MD            Bureau of Prisons - FTD                                     Page 8 of 9
        Case 1:08-cr-00571-BMC Document 121-5 Filed 05/12/20 Page 10 of 10 PageID #: 3096
Inmate Name: WEINGARTEN, ISRAEL                                                           Reg #: 76830-053
Date of Birth: 02/24/1950                              Sex:      M   Race: WHITE          Facility: FTD
Encounter Date: 02/27/2020 09:13                       Provider: Sood, Ravi MD            Unit:     P01

    Date Initiated Format                       Handout/Topic                               Provider                Outcome
        He is being counseled for dietary modifications (restrict simple carbohydrate, calories, saturated fat, and
        sodium/sugar); exercise (150 minutes of moderate exercise per week); medications side effects; safety and
        injury prevention; preventive health; compliance of treatment. Also, plan of care is being discussed. He
        verbalizes understanding

Copay Required:No                             Cosign Required: No
Telephone/Verbal Order: No
Completed by Sood, Ravi MD on 02/27/2020 12:07




Generated 02/27/2020 12:07 by Sood, Ravi MD              Bureau of Prisons - FTD                               Page 9 of 9
